Citation Nr: 0215502	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  02-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Propriety of the amount of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1943.  The veteran died in August 1996 and the appellant is 
the widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appellant submitted a VA Form 21-4138 in December 2001, 
which may be interpreted as an informal claim for service 
connection for the cause of the veteran's death.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The appellant receives improved death pension benefits in the 
amount which is properly based on her monthly income.


CONCLUSION OF LAW

The appellant does not meet the criteria for an increase in 
improved death pension benefits.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the appellant was provided notice as to 
the information and evidence needed to establish entitlement 
to the claimed benefit.  The Board concludes that the 
discussion the statement of the case (SOC), and letters to 
the appellant, apprised the appellant of the law applicable 
in adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  

As shown below, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Thus, there would be 
no value to the appellant in providing additional notice as 
to what evidence was to be supplied by the VA and what 
evidence would be supplied by the appellant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, it is not 
prejudicial to the appellant for the Board to proceed to 
issue a decision at this time without remanding the case to 
the RO for consideration under the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the appellant).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  As shown below, the appeal is without legal 
merit and further development or analysis would not be 
productive.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001); see also Sabonis, supra.

The appellant maintains that it is difficult for her to get 
by on her current income.  She asserts that she needs to 
receive more money from the VA.  She claims that she needs to 
receive a greater amount of improved death pension benefits.  
In the alternative she claims that she should be given the 
amount of benefits that the veteran received before he died.  
The appellant noted that, before his death, the veteran 
received a 30 percent disability payment, and that that 
amount was greater than her current death pension benefits.

With respect to the appellant's proposal that she be awarded 
a 30 percent disability compensation benefit in lieu of the 
death pension benefits, the Board notes that disability 
compensation benefits end upon the death of a veteran, and 
that a surviving spouse is not entitled to a continuation of 
the veteran's disability compensation benefits.

Under the applicable regulations, improved death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23, and the pension 
rate is increased in situations where the surviving spouse 
has dependents.  38 U.S.C.A. § 1521(a),(c); 38 C.F.R. § 
3.3(a)(3).  Pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and dependents.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).
 
The Board notes that the appellant's only reported income is 
from Social Security benefits.  The Board further notes that 
the appellant has not disputed the amount of her annual 
income.  The RO properly calculated the appellant's annual 
income from Social Security, less an amount for medical 
expenses, and determined the appellant's monthly pension rate 
based on the maximum annual pension rate for a surviving 
spouse with no dependents.  The appellant has not indicated 
that she disagrees with how the amount was calculated.  A 
review of the record reveals that the amount was calculated 
correctly.  However, the appellant does indicate that she 
needs more income than she is currently receiving, as it is 
difficult to make ends meet. 

The Board sympathizes with the appellant's predicament, 
however, VA must follow the laws as set forth by Congress.  
Since the RO correctly awarded the appellant the appropriate 
rate of improved death pension benefits based on the 
appellant's income, there is no provision for providing the 
appellant greater pension benefits.  Since the pertinent 
facts are not in dispute and the law is dispositive, the 
appellant's claim must be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the appellant's amount of improved death pension benefits 
is proper, the appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

